                            Case 4:19-mj-03431-N/A-DTF Document 1 Filed 09/06/19 Page 1 of 1
                                                              CRIMINAL COMPLAINT
                                                                                   DISTRICT of ARIZONA
                           United States District Court
                                                                                   DOCKETNO.
                                United States of America
                                           v.
              Kennedy Dang Khoa Nguyen DOB: 2000; United States                    MAGISTRATE'S CASE NO.


     Complaint for violation of Title 8, United States Code§§ 1324(a)(l)(A)(ii) & 1324(a)(l)(B)(i); 1325; 18 USC§ 3

     COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
     COUNT 1 (Felony) On or about September 5, 2019, at or near Sierra Vista, in the District of Arizona, Kennedy Dang
     Khoa Nguyen, knowing or in reckless disregard that certain alien, namely Leonardo Samuel Gaytan-Lopez, had come to,
     entered, and remained in the United States in violation of law, did transport and move said alien within the United States
     by means of transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private
     financial gain; in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i).
     COUNT 2 (Misdemeanor) On or about September 5, 2019, at or near Sierra Vista, in the District of Arizona, Kennedy
_~   Dang Khoa_N guyen,_knowingJhaLcertain_illegal_alien,_Le.onardo_S_amueLGa~an,.Lop.ez,_had_entered_the_United_States _
     at a time or place other than as designated by immigration officers, did knowingly assist Leonardo Samuel Gaytan-Lopez
     so that they would not be apprehended by law enforcement by transporting them in the vehicle that Kennedy Dang Khoa
     Nguyen was driving; in violation of Title 8, United States Code, Section 1325(a)(l) and Title 18 United States Code,
     Section 3.
     BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
     On or about September 5, 2019, at or near Sierra Vista, in the District of Arizona, United States Border Patrol Agents (BPA)
     observed a 2005 Honda Accord parked at the Blue Horizon Motel. The vehicle was parked in a parking spot that was partially
     hidden by a tree and the driver was the only occupant and was inside the vehicle: Record checks revealed that the vehicle was
     registered to an address in Phoenix. BPA followed the vehicle to Douglas and saw the Accord stop in several businesses parking
     lots and the driver did not exit his vehicle. The driver stopped at the Auto zone and BPA observed an unknown subject entered
     the accord. The Acord drove to a residence where the unkl).own subject entered the residence and came back to the Acord with
     to suspected illegal aliens. The agents were not able to tell if the subjects entered the vehicle.

     The Accord continued on SR-80 and on SR-90 towards Sierra Vista. BPA observed two Hispanic males sitting in a crouched
     down manner in the rear passenger area of the car and no front seat passenger. BPA conducted a vehicle stop and identified the
     driver as Kennedy Dang Khoa Nguyen. BPA determined that the two passengers, one adult and one unaccompanied juvenile,
     were in the United States illegally. The adult passenger was identified as Leonardo Samuel Gaytan-Lopez.

     Material witness Gaytan stated that he had made arrangements to be smuggled into the United States for money. Gaytan stated
     that he crossed the International Boundary Fence by himself, was picked up and then taken to a house where he stayed for
     multiple hours. Gaytan stated that he and the juvenile were picked up from the house. Gaytan stated that they drove for
     approximately 30 to 40 minutes before they were pulled over by BPA. Gaytan identified Nguyen as the driver in a photo line-
     up.

     In a post-Miranda statement, Nguyen stated that he was being paid $1,500 USD to transport the two illegal aliens from Douglas
     to Sierra Vista. Nguyen stated that he successfully smuggled a total of six illegal aliens in two separated smuggling attempts
     and was paid $1,500 USD for each attempt.


     MATERIAL WITNESSES IN RELATION TO THE CHARGE: Leonardo Samuel Gaytan-Lopez
     DETENTION REQUESTED                         N4'     fl
                                              0~4Y_l1.....__
     C01\1PLAINT REVIEWED by AUSA CHR/ri________
                                                                                   SIGNAT           F COMPLAINANT

                                                                                           '
     Being duly sworn, I declare that the foregoing is                             OFFICIAL TITLE & NAME:
     true and correct to the best ofmy knowledge.                                  Border Patrol Agent

     Sworn to before me and subscribed in my presence.
                                                                                   DATE
                                                                                   September 6, 2019
         1)   See Federal rul
